Name: Council Regulation (EEC) No 1604/91 of 10 June 1991 amending Regulation (EEC) No 1037/72 laying down general rules for granting and financing aid for hop producers
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  plant product
 Date Published: nan

 Avis juridique important|31991R1604Council Regulation (EEC) No 1604/91 of 10 June 1991 amending Regulation (EEC) No 1037/72 laying down general rules for granting and financing aid for hop producers Official Journal L 149 , 14/06/1991 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 37 P. 0254 Swedish special edition: Chapter 3 Volume 37 P. 0254 COUNCIL REGULATION (EEC) No 1604/91 of 10 June 1991 amending Regulation (EEC) No 1037/72 laying down general rules for granting and financing aid for hop producersTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 13 (3) thereof; Having regard to the proposal from the Commission; Whereas, through the insertion of Article 12a into Regulation (EEC) No 1696/71 by Regulation (EEC) No 2780/90 (3), a new reference was made to the granting of aid to hop producers; whereas it is therefore necessary to amend Articles 1 and 5 of Regulation (EEC) No 1037/72 (4) in order to take account of the new provisions related to the granting of aid to hop producers, HAS ADOPTED THIS REGULATION: Article 1 In Articles 1 and 5 of Regulation (EEC) No 1037/72, 'Article 12' shall be replaced by 'Articles 12 and 12a'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 June 1991. For the Council The President J.-C. JUNCKER (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 265, 28. 9. 1990, p. 1. (4) OJ No L 118, 20. 5. 1972, p. 19.